DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP’05 (JP-2012-124305, cited in IDS) in view of JP’81 (JP-2010-212481), EP’964 (EP 2, 657, 964, cited in IDS), Naka (US 2016/0072028), and Tsubouchi (US 2014/0350146), and Jung (US 2014/0368723).
Regarding claim 1, JP’05 discloses a module comprising: a substrate (Fig.1, numeral 105); an image sensor (101) on an upper surface of the substrate (105); a wire  (119) that connects the image sensor (101) and the substrate (105); a frame unit (106) on the upper surface of the substrate; and a wire sealing unit (109E)  adhered to a side surface of the image sensor  (101) while encompassing the wire (119) (Fig.3E).
JP’05 does not discloses that (1) the substrate is an organic substrate, (2) wherein a thermal conductivity of the wire sealing unit is higher than a thermal conductivity of the substrate; (3) a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate; (4) the wire sealing unit comprises one of a vinyl resin or a mixed resin of an epoxy resin and an acrylic resin.; (5) a frame fixed on the frame unit; an infrared cut filter fixed to a rectangular opening of the frame; and a lens unit fixed to the frame with the frame, wherein the lens unit includes a plurality of lens; (6) wherein the lens unit includes a driving motor, and the driving motor is along side surfaces of the plurality of lenses.
Regarding element (1), JP’81 discloses that the substrate is an organic substrate ([0014]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with JP’81 to have the substrate as an organic 
Regarding element (2) JP’05 however discloses that the thermal conductivity of the wire sealing unit is higher that the semiconductor chip (0038]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a thermal conductivity of the wire sealing unit is higher than a thermal conductivity of the substrate for the purpose of enhancing heat dissipation properties.
Regarding element (3), EP’964 discloses a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate ([0039]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with EP’964 to have a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate for the purpose using a frame unit as an efficient heat conductor (EP’964; [0039]).
Regarding element (4), Naka discloses the wire sealing unit comprises a mixed resin of an epoxy resin and an acrylic resin ([0050]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with Naka to have the wire sealing unit comprises a mixed resin of an epoxy resin and an acrylic resin for the purpose of protecting wire from dust, moisture, external force and the like (Naka, [0050]).
Regarding element (5), Tsubouchi discloses a frame (Fig.1b, “upper part of (1)”) fixed on the frame unit (2); an infrared cut filter (6’) fixed to a rectangular opening of the 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with Tsubouchi to have a frame fixed on the frame unit; an infrared cut filter fixed to a rectangular opening of the frame and a lens unit fixed to the frame with the frame, wherein the lens unit includes a plurality of lens for the purpose improving spectral luminous efficacy in a solid-state image sensing element (Tsubouchi, [0001]).
Regarding element (6), Jung discloses wherein the lens unit (Fig.3, numeral 20) includes a driving motor (Fig.3, numeral 30; [0052]) , and the driving motor is alongside surfaces of the plurality of lenses (21), (23), (25), (27), and (29) ([0068]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify JP’05 with Jung to have the lens unit includes a driving motor, and the driving motor is alongside surfaces of the plurality of lenses for the purpose of performing an auto focusing or zooming function (Jung, [0053]).
Regarding claim 2, JP’05 discloses wherein the frame unit comprises a first resin (106) [0088]) the frame unit surrounds the image sensor, the wire sealing unit (109e) comprises a second  resin ([0037]), the wire sealing unit is on the upper surface of organic substrate  and the wire sealing unit is between the image sensor and the frame unit.
Regarding claim 5, JP’81 discloses that the thermal conductivity of each of the organic substrate is 0.2 to 0.3 W/m-K ([0018]) and EP’964 discloses a thermal conductivity of the frame unit is 0.5 W/m-K or more ([0039]).

JP’05 however discloses that the thermal conductivity of the wire sealing unit is higher that the semiconductor chip (0038]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the thermal conductivity of the wire sealing unit is 0.5 W/m-K or more for the purpose of enhancing heat dissipation properties.
Regarding claim 9, JP’05 discloses an electronic device comprising: a module that includes a substrate (Fig.1, numeral 105), an image sensor (101) on an upper surface of the substrate (105), a wire (119) that connects the image sensor (101) and the substrate (105),  a frame unit (106) on the upper surface of the surface, and a wire sealing unit (109) adhered to a side surface of the image sensor (115), wherein the wire sealing unit encompasses the wire (119) (Fig.3E).
JP’05 does not discloses that (1) the substrate is an organic substrate, (2) wherein a thermal conductivity of the wire sealing unit is higher than a thermal conductivity of the substrate; (3) wherein a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate; (4) the wire sealing unit comprises one of a vinyl resin or a mixed resin of an epoxy resin and an acrylic resin; (5) a frame fixed on the frame unit; an infrared cut filter fixed to a rectangular opening of the frame; and a lens unit fixed to the frame with the frame, wherein the lens unit includes a plurality of lens; (6) wherein the lens unit includes a driving motor, and the driving motor is along side surfaces of the plurality of lenses.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with JP’81 to have the substrate as an organic substrate because this is a typical substrate material used in fabrication image sensor devices. 
Regarding element (2) JP’05 however discloses that the thermal conductivity of the wire sealing unit is higher that the semiconductor chip (0038]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a thermal conductivity of the wire sealing unit is higher than a thermal conductivity of the substrate for the purpose of enhancing heat dissipation properties.
Regarding element (3), EP’964 discloses a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate ([0039]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with EP’964 to have a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate for the purpose using a frame unit as an efficient heat conductor (EP’964; [0039]).
Regarding element (4), Naka discloses the wire sealing unit comprises a mixed resin of an epoxy resin and an acrylic resin ([0050]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with Naka to have the wire sealing unit 
Regarding element (5), Tsubouchi discloses a frame (Fig.1b, “upper part of (1)”) fixed on the frame unit (2); an infrared cut filter (6’) fixed to a rectangular opening of the frame; and a lens unit (Fig.1, numeral 6) fixed to the frame (2) with the frame, (2) wherein the lens unit includes a plurality of lens (6).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with Tsubouchi to have a frame fixed on the frame unit; an infrared cut filter fixed to a rectangular opening of the frame and a lens unit fixed to the frame with the frame, wherein the lens unit includes a plurality of lens for the purpose improving spectral luminous efficacy in a solid-state image sensing element (Tsubouchi, [0001]).
Regarding element (6), Jung discloses wherein the lens unit (Fig.3, numeral 20) includes a driving motor (Fig.3, numeral 30; [0052]) , and the driving motor is alongside surfaces of the plurality of lenses (21), (23), (25), (27), and (29) ([0068]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify JP’05 with Jung to have the lens unit includes a driving motor, and the driving motor is alongside surfaces of the plurality of lenses for the purpose of performing an auto focusing or zooming function (Jung, [0053]).
Regarding claim 11.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’05 in view of JP’81, EP’964, Naka, Tsubouchi, and Jung as applied to claim 2 above, and further in view of Ogata (US 2015/0171128).
Regarding claim 4, JP’05 in view of JP’81, EP’964 , Naka and Tsubouchi does not disclose wherein a lens unit is on the frame unit.
Ogata however discloses a lens unit (Fig.6, numeral 53) mounted on the frame unit (16).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with Ogata to have a lens unit mounted on the frame unit for the purpose of fabricating a camera module (Ogata, [0059]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of JP’05, EP’964, Naka, Tsubouchi, and Jung.
Regarding claim 7, Ogata discloses a method for manufacturing a module, comprising: mounting a component (Fig.1, numerals 21a, 21b) on an organic substrate (12); forming a frame unit (16) of a first resin, wherein the frame unit is formed on on the organic substrate by mold forming the  and frame unit encompasses the component ([0021]); fragmenting the organic substrate (Fig.3) ([0047]); installing an image sensor (15) on the fragmented organic substrate, wherein the image sensor is surrounded by the frame unit (16); connecting the organic substrate and the image sensor with a wire (18a), (18b).
 Ogata does not disclose (1) forming a wire sealing unit made of a  second resin , wherein the wire sealing unit is  adhered to a side surface of the image sensor, the wire sealing unit encompasses the wire; (2) a thermal conductivity of the frame unit is higher 
Regarding element (1), JP’05 however discloses a wire sealing unit (Fig.3, numeral 109E) made of a resin ([0037]) and adhered to a side surface of the image sensor (101) while encompassing the wire (119).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Ogata with JP’05 to have a step of forming a wire sealing unit made of a resin and adhered to a side surface of the image sensor while encompassing the wire for the purpose of improving heat dissipation (JP’05, [0036]).
Regarding element (2), EP’964 discloses a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate ([0039]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with EP’964 to have a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate for the purpose using a frame unit as an efficient heat conductor (EP’964; [0039]).
Regarding element (3), Naka discloses the wire sealing unit comprises a mixed resin of an epoxy resin and an acrylic resin ([0050]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with Naka to have the wire sealing unit 
Regarding element (4), Tsubouchi discloses a frame (Fig.1b, “upper part of (1)”) fixed on the frame unit (2); an infrared cut filter (6’) fixed to a rectangular opening of the frame; and fixing  a lens unit (Fig.1, numeral 6)  to the frame (2) with the frame, (2) wherein the lens unit includes a plurality of lens (6).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with Tsubouchi to have a frame fixed on the frame unit; an infrared cut filter fixed to a rectangular opening of the frame and fixing a lens unit to the frame with the frame, wherein the lens unit includes a plurality of lens for the purpose improving spectral luminous efficacy in a solid-state image sensing element (Tsubouchi, [0001]).
Regarding element (5), Jung discloses wherein the lens unit (Fig.3, numeral 20) includes a driving motor (Fig.3, numeral 30; [0052]), and the driving motor is alongside surfaces of the plurality of lenses (21), (23), (25), (27), and (29) ([0068]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify JP’05 with Jung to have the lens unit includes a driving motor, and the driving motor is alongside surfaces of the plurality of lenses for the purpose of performing an auto focusing or zooming function (Jung, [0053]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in in view of EP’96, Tsubouchi, and Jung.
Regarding claim 8, Ogata discloses a method for manufacturing a module, comprising: mounting a component (Fig.1, numerals 21a, 21b)  on an organic substrate 
Ogata does not disclose (1) a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate; (2) and the frame unit comprises one of a vinyl resin or a mixed resin of an epoxy resin and an acrylic resin; (3) an infrared cut filter is fixed on the frame unit; and a lens unit fixed to the frame with the frame, wherein the lens unit includes a plurality of lens; (4) wherein the lens unit includes a driving motor, and the driving motor is along side surfaces of the plurality of lenses.
Regarding element (1), EP’964 however discloses a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate ([0039]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Ogata with EP’964 to have a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate for the purpose using a frame unit as an efficient heat conductor (EP’964; [0039]).
Regarding element (2), Naka discloses the frame unit comprises one of a vinyl resin or a mixed resin of an epoxy resin and an acrylic resin ([0050]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Ogata with Naka to have the frame unit comprising a 
Regarding element (3), Tsubouchi discloses an infrared cut filter (Fig.1B, numeral 6’) is fixed on the frame unit (1); and a lens unit (Fig.1, numeral 6) fixed to the frame (2) with the frame, (2) wherein the lens unit includes a plurality of lens (6).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with Tsubouchi to have a frame fixed on the frame unit; an infrared cut filter fixed to a rectangular opening of the frame and a lens unit fixed to the frame with the frame, wherein the lens unit includes a plurality of lens for the purpose improving spectral luminous efficacy in a solid-state image sensing element (Tsubouchi, [0001]).
Regarding element (4), Jung discloses wherein the lens unit (Fig.3, numeral 20) includes a driving motor (Fig.3, numeral 30; [0052]), and the driving motor is alongside surfaces of the plurality of lenses (21), (23), (25), (27), and (29) ([0068]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify JP’05 with Jung to have the lens unit includes a driving motor, and the driving motor is alongside surfaces of the plurality of lenses for the purpose of performing an auto focusing or zooming function (Jung, [0053]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’05 in view of JP’81, EP’964, Naka, Tsubouchi, and Jung as applied to claim 1 above, and further in view of Lee (US 2018/0226552)
Regarding claim 10, JP’05 in view of JP’81, EP’964, Naka, Tsubouchi, and Jung does not disclose wherein the wire sealing unit comprises the vinyl resin.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with Lee to have the wire sealing unit comprising the vinyl resin because this is well known alternative material for forming sealing units (Lee, [0105]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, and 7-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891